UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-326 (LTS)
                                                                       :
FRANCIS GUZMAN SANCHEZ,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                                                     ORDER

                 A telephonic pretrial conference is scheduled to take place in the above captioned

case on July 8, 2021, at 2:00 p.m.

                 To access the call, Mr. Guzman Sanchez and counsel must dial 888-363-4734,

enter the access code 1527005#, and the security code 2271#. (Members of the press and public

may call the same number, but will not be permitted to speak during the conference.) Chambers

will provide counsel with a telephone number at which the interpreter can be reached prior to the

conference.

                 Counsel should adhere to the following rules and guidelines during the

conference:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel


ORD SCHD JULY 8 2021 TELE CONF.DOCX                       VERSION JUNE 29, 2021                       1
               should spell any proper names for the court reporter. Counsel should also take
               special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference are reminded that recording or rebroadcasting of the proceeding

is prohibited. See Standing Order M-10-468, No. 21-MC-45 (S.D.N.Y. Jan. 19, 2021).

       SO ORDERED.


Dated: June 29, 2021                                            /s/ Laura Taylor Swain
       New York New York                                      LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




ORD SCHD JULY 8 2021 TELE CONF.DOCX               VERSION JUNE 29, 2021                             2
